DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1).
Regarding claim 1, Platz discloses a solar thermal absorber element comprising 
a cover glass (2, Fig. 1), 
a direct-flow absorber (4), 
a fore spacer (temperature resistant adhesive 18), 
a fore sealed space (20), and 
a first low thermal conductive gas filling up the fore sealed space (air, see English translation in lines 100-101; note: a sealed air space acts as an insulator, similar to how home windows have an air gap between the two panes to act as insulation, and therefore air can be 
wherein the direct-flow absorber comprises at least one heat transport tube (8) inside a structure of the direct-flow absorber, 
wherein the fore spacer is in a single uniform piece (it is a temperature-resistant adhesive) that directly connects the cover glass and the absorber to each other (see Fig. 1) and causes a first distance (h1) between the cover glass and the absorber (*see starred comment below concerning the term “causes”), and so that the fore sealed space is surrounded by the cover glass, the absorber, and the fore spacer (Fig. 1), 
wherein the element further comprises a back spacer (18) in a single uniform piece (it is a temperature-resistant adhesive) that directly connects2Docket No. 7744-0114 Appln. No. 15/174,388a back insulation part (6) and the absorber to each other (see Fig. 1) and causes a second distance (h2) and a back sealed space (22) between the insulation part and the absorber (*see starred comment below concerning the term “causes”), and so that the insulation part, the absorber, and the back spacer surround a back sealed space (22) filled up with a second low thermal conductive gas (English translation, lines 100-101).

*Platz discloses wherein the fore spacer (adhesive 18) causes a first distance (h1) between the cover glass and the absorber and wherein the back spacer (adhesive 18) causes a second distance (h2) and a back sealed space between the insulation part and the absorber, because the adhesives are solid structures (see also Dimroth and the modification made below where the adhesives 18 are replaced with a solid thermoplastic adhesive) that limit relative movement between the cover glass and the absorber and relative movement between the back insulation and the absorber.  The limitations with the term, “causes”, is examined to mean that there are forces keeping the cover glass and insulation away from the absorber and forces holding the cover glass and insulation to the absorber.  It is apparent from Fig. 1 of Platz that each of the spacers (adhesive 18), spacers (16), and frame (14) contribute to the forces that hold the cover glass (2) and insulation (6) relative to the absorber (4). There is no single structure that provides all the forces that hold the cover glass, insulation, and absorber together.  In other words, if any one structure is removed, the remaining structures would still hold the cover glass, insulation, and absorber together.  For example, if the frame 14 and spacers 16 were removed, the adhesives (adhesive 18, or thermoplastic adhesive, as taught by Dimroth below) would still hold the cover glass (2), insulation (6), and absorber (4) together, and prevent separation and collapse of the three pieces.  

Platz fails to disclose wherein the fore and back spacers are made of thermoplastic.  Platz does not disclose the composition of the spacers other than that they are an adhesive material.

Dimroth teaches a photovoltaic concentrator that uses a thermoplastic adhesive for securing the components together and creating a seal (see claim 60 and abstract).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the fore and back spacers are made of thermoplastic adhesive.  The modification is merely a simple substitution of one kind of sealing adhesive for another known kind of sealing adhesive, and the substitution would lead to predictable results (e.g., gluing parts together thereby creating a seal).  Moreover, thermoplastic adhesives are easy to work with, easy to apply, and fast-setting.  Note: the thermoplastic in the combination is the same thermoplastic in the claimed invention.  Therefore, the thermoplastic in the combination would function in the same way as in the claimed invention, i.e., the thermoplastic would cause the first distance (h1) and second distance (h2). 
 
Regarding claim 2, Platz discloses a back secondary spacer (16, Fig. 1), which is attached to the back thermoplastic spacer and between the insulation part and the absorber, wherein the back secondary spacer protects the back spacer (protects from the stresses caused by the relative movement of the absorber, insulation and frame) and carries a weight of the absorber (weight of absorber is directed downward and onto the back secondary spacer).
Regarding claim 3, Platz discloses wherein the insulation part is a glass (English translation, line 83).
Regarding claim 6, modified Platz discloses (see rejection of claim 1 for citations unless otherwise noted) a solar thermal collector comprising an absorber element of claim 1, which comprises a cover glass, a direct-flow absorber, a fore thermoplastic spacer, a fore sealed space, and a first low thermal conductive gas filling up the fore sealed space, wherein the direct-flow absorber comprises at least one heat transport tube inside a structure of the direct-flow absorber, wherein the fore thermoplastic spacer is in a single uniform piece that directly connects the cover glass and the absorber to each other and causes a first distance (h1) between the cover glass and the absorber, so that the fore sealed space is surrounded by the cover glass, the absorber, and the fore thermoplastic spacer, a back insulation part, and a back thermoplastic spacer in a single uniform piece that directly connects the insulation part and the absorber to each other and causes a second distance (h2) between the insulation part and the absorber so that the insulation part, the absorber, and the back thermoplastic spacer form the back sealed space filled up with a second low thermal conductive gas
Regarding claim 7, modified Platz discloses (see rejection of claim 1 for citations unless otherwise stated) method for manufacturing a solar thermal absorber element of claim 1, comprising steps of attaching, by the fore thermoplastic spacer, the cover glass and the direct-flow absorber to each 4Docket No. 3502-1532oAppln. No. 15/174,388ther and causing a first distance (h1) between the cover glass and the absorber, so that the cover glass, the absorber, and the fore thermoplastic spacer surround the fore sealed space, filling up the fore space with the first low thermal conductive gas, attaching, by the back thermoplastic spacer, the back insulation part and the absorber to each other and causing a second distance (h2) and a back sealed space between the insulation part and the absorber, and so that the insulation part, the absorber, and the back thermoplastic spacer surround the back sealed space, and filling up the back space with the second low thermal conductive gas.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1), as applied to claim 1, and further in view of Woodman (US 4153753 A).
Regarding claim 4, Platz fails to disclose wherein the absorber is a roll-bond absorber that comprises a highly selective vacuum coating on its fore surface, which absorbs light. However, Woodman teaches a roll-bond absorber (col. 5, lines 20-27) and a highly selective vacuum coating, which absorbs light (col. 1, lines.15-22). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the absorber is a roll-bond absorber that comprises a highly selective vacuum coating on its fore surface, which absorbs light.  Incorporating a selective surface improves solar collection while reducing solar emissions. Using a roll bond process is an effective way of incorporating a selective surface onto an absorber sheet and is also an effective method of making an absorber sheet.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz (DE 2721964 A1) in view of Dimroth (US 20090126794 A1), as applied to claim 1, and further in view of Rostami (US 20120234313 A1).
Regarding claim 5, Platz fails to disclose wherein the second low thermal conductive gas is an argon gas.  However, Rostami discloses wherein the second low thermal conductive gas is an argon gas (para. 56).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Platz wherein the second low thermal conductive gas is an argon gas since argon is “a protective gas for preventing the formation of condensation in the solar collector” (Rostami, para. 56).


Response to Arguments
Applicant asserts:
Platz specifically discloses, "The individual plates 2, 4 and 6 of the collector are held at the specified distance with the aid of spacers 16." Lines 90-91 of translation. Moreover, Platz specifies that the spacer 16 "lies flush" with the plates "without the imposition of an intermediate layer." Platz states, "The spacers 16 are arranged at a distance from the outer edge and lie flush against the individual plates without the interposition of an intermediate layer." Lines 91-91 of the translation. Also, the use of the term "spacer" for this structure that "lies flush" with the plates without an intermediate layer also strongly suggests that it is this structure that causes the distance between the two other structures against which it lies flush. In contrast, the use of the term "filled" to describe how the adhesive occupies the space 18 (see line 93) means that the adhesive is not the structural element that causes the distance in any manner. 

Examiner’s response:
	Platz discloses that the individual plates 2, 4 and 6 of the collector are held at the specified distance with the aid of spacers 16.  Platz does not state that the spacers are solely responsible for the specified distances.  
	The Examiner respectfully disagrees that the term "filled" means that the adhesive is not the structural element that causes the distance in any manner.  A person skilled in the art would understand that an adhesive is a flowable material that hardens as it cures.  A person skilled in the art would understand that the space 18 is filled with a flowable adhesive that hardens to a solid over time.  Nevertheless, the rejection is based on Platz and Dimroth and not on Platz alone.  Therefore, the same thermoplastic material that is claimed is also present in the combination.  The thermoplastic material would function in the same way in the claimed invention as it would in the combination.    


Applicant asserts:
Applicant cites a passage in Platz allegedly disclosing that the spacers (16) structurally cause the distances between the plates.  

Examiner’s response:
	The Examiner agrees that the spacers (16) cause the distances between plates, but the Examiner also asserts that the frame (14) and adhesives (18) also cause the distances between plates.  See the rejection of claim 1 for a more detailed response.  Nowhere in Platz does it state or suggest that the spacers (16) solely support or cause the distances.  

Applicant asserts:
The Office action proposes that one skilled in the art would be motivated to modify the structure of Platz to replace space 18 filled with adhesive with the claimed TPS based on the disclosure in Dimroth of a thermoplastic adhesive for securing components and based on the rationale that this is merely replacing one adhesive for another. However, this reasoning is faulty from the very beginning because in Platz it is the complex, multi-element, bent sheet metal spacer 16, not the space 18 filled with adhesive, that provides both the distance between glass cover plate 2 and absorption plate 4 and11 Appin. No. 15/174,388the direct connection between them.

Examiner’s response:
	The Examiner respectfully disagrees.  Platz discloses an adhesive (18) for creating a seal.  Platz does not disclose the type of adhesive used.  Dimroth teaches a suitable adhesive for creating a seal.  







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762